Matter of Vila (2016 NY Slip Op 04725)





Matter of Vila


2016 NY Slip Op 04725


Decided on June 15, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


2016-01325

[*1]In the Matter of Gustavo Vila, admitted as Gustavo Luis Vila, an attorney and counselor-at-law. Grievance Committee for the Ninth Judicial District, petitioner; Gustavo Vila, respondent. (Attorney Registration No. 2938736)

MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 13, 1999, under the name Gustavo Luis Vila.

Gary L. Casella, White Plains, NY (Fredda Fixler-Fuchs of counsel), for petitioner.
Scalise & Hamilton, LLP, Scarsdale, NY (Deborah A. Scalise of counsel), for respondent.


PER CURIAM.


OPINION & ORDER
On December 21, 2015, the respondent pleaded guilty in the Supreme Court, Westchester County, to one count of grand larceny in the third degree, a class D felony, in violation of Penal Law § 155.35. The Grievance Committee for the Ninth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. In response, the respondent submitted an affidavit, in which he admits his wrongdoing.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of December 21, 2015.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Gustavo Vila, admitted as Gustavo Luis Vila, is disbarred, effective December 21, 2015, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Gustavo Vila, admitted as Gustavo Luis Vila, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys [*2](see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Gustavo Vila, admitted as Gustavo Luis Vila, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
ORDERED that if the respondent, Gustavo Vila, admitted as Gustavo Luis Vila, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court